                                                                                           1   ANTHONY L. MARTIN, ESQ.
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA, ESQ.
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           7
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendants Eldorado Resorts Corporation and
                                                                                               Michael Marrs
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10

                                                                                          11                              UNITED STATES DISTRICT COURT
                                                                                                                            FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               ANDREW MOSER,                                      Case No.: 2:15-cv-00757-RFB-BNW
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                    Plaintiff,
                                                                                          14                                                         STIPULATION AND ORDER FOR
                                                                                               vs.                                                    DISMISSAL WITH PREJUDICE
                                                                                          15
                                                                                               ELDORADO RESORTS CORPORATION, a
                                                                                          16   Florida Corporation; MICHAEL MARRS;
                                                                                          17   BRUCE POLANSKY; KRISTEN BECK;
                                                                                               DOMINIC TALEGHANI; JAMES GRIMES;
                                                                                          18   and DOES 1-50, inclusive,

                                                                                          19                        Defendants.
                                                                                          20

                                                                                          21          Plaintiff Andrew Moser (“Plaintiff’) and Defendants Eldorado Resorts Corporation,

                                                                                          22   Michael Marrs, Kristen Hayde, and Dominic Taleghani (“Defendants”)1, by and through their

                                                                                          23   undersigned counsel, hereby stipulate that all claims Plaintiff had, or may have had, against
                                                                                          24

                                                                                          25

                                                                                          26   1 Individual Defendants Bruce Polansky and James Grimes were terminated per Notice of Voluntary
                                                                                               Dismissal on December 18, 2015. (ECF No. 29.) Defendant Kristen Hayde was dismissed on August 17,
                                                                                          27   2017 (see Transcript of Motion Hearing), and Defendant Dominic Taleghani was dismissed on May 31,
                                                                                               2016 (see Transcript of Motion Hearing).
                                                                                          28
                                                                                           1   Defendants that are contained herein, reasonably related to, or could have been brought in the

                                                                                           2   above-captioned action, are hereby dismissed with prejudice in their entirety. Each party to bear
                                                                                           3
                                                                                               their own fees and costs.
                                                                                           4
                                                                                                      Dated this 9th day of July, 2019.
                                                                                           5
                                                                                               WATKINS & LETOFSKY, LLP                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                           6                                              STEWART, P.C.
                                                                                           7

                                                                                           8   /s/    Eran S. Forster                      /s/    Jill Garcia
                                                                                               Daniel R. Watkins                          Anthony L. Martin
                                                                                           9   Eran S. Forster                            Jill Garcia
                                                                                               8215 South Eastern Avenue                  3800 Howard Hughes Parkway
                                                                                          10   Suite 265                                  Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Las Vegas, NV 89123                        Las Vegas, NV 89169
                                                                                          11
                                                                                               Attorneys for Plaintiff Andrew Moser       Attorneys for Defendants Eldorado Resorts
                                                                                          12                                              Corporation and Michael Marrs
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                               ORDER
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14          IT IS SO ORDERED.
                                                                                          15                                              ________________________________
                                                                                                                                          RICHARD F. BOULWARE, II
                                                                                          16
                                                                                                                                          UNITEDSTATES
                                                                                                                                          UNITED  STATES  DISTRICT
                                                                                                                                                       DISTRICT    JUDGE
                                                                                                                                                                COURT JUDGE
                                                                                          17                                                DATEDthis
                                                                                                                                           DATED  this 11th day of July, 2019.
                                                                                          18                                              DATED
                                                                                          19
                                                                                                                                                                                       39193495.1
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                              2
